Citation Nr: 1826207	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  08-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an effective date prior to April 30, 2002 for the award of service connection for service-connected major depressive disorder, recurrent, with mood disorder

2. Entitlement to increased initial ratings for major depressive disorder rated as 50 percent disabling prior to February 12, 2007, as 10 percent disabling from February 12, 2007 to February 9, 2009, and 50 percent disabling since February 10, 2009.

3. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1988 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2007 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a June 2010 Board decision, the Board granted an increased initial rating for major depressive disorder rated as 50 percent disabling prior to February 12, 2007, as 10 percent disabling from February 12, 2007 to February 9, 2009, and 50 percent disabling since February 10, 2009. The Veteran did not file a timely appeal or request for reconsideration.

In August 2012, the Board remanded this appeal to the RO for further development of the claims. The directives of this remand related to TDIU have not been met.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By rating decision in October 2007, the AOJ granted the Veteran's claim for service connection for major depressive disorder effective April 30, 2002; the Veteran did not timely appeal the effective date of award assigned and it is final.

2. A June 2010 Board decision addressed the proper assignment of disability ratings for the time period from April 30, 2002 up until the date of the Board decision; the Veteran did not timely appeal that decision or file a motion for reconsideration and, therefore, it is final.


CONCLUSIONS OF LAW

1. The Veteran's claim for an effective date earlier than August 30, 2002 for the award of service connection for major depressive disorder is not authorized by law. 38 U.S.C. §§ 7103, 7104, 7252 (2012); 38 C.F.R. § 20.1100 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2. The Veteran's claim for an increased rating for major depressive disorder rated as 50 percent disabling prior to February 12, 2007, as 10 percent disabling from February 12, 2007 to February 9, 2009, and 50 percent disabling since February 10, 2009, is not authorized by law. 38 U.S.C. §§ 7103, 7104.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). As addressed below, the claims decided on appeal must be denied as a matter of law. As such, the VCAA provisions are not applicable. Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Claims for Earlier Effective Dates

By rating decision in October 2007, the AOJ implemented a Board decision which granted the Veteran's claim for service connection for major depressive disorder. The AOJ assigned an effective date of April 30, 2002 for the award of service connection, and assigned a staged rating of 30 percent from April 30, 2002 to February 11, 2007, and a 10 percent rating thereafter. The Veteran and his attorney were notified of this rating decision, and appellate rights, by letter dated December 13, 2007.

In April 2008, the Veteran's attorney submitted a notice of disagreement (NOD) with the October 2007 AOJ rating decision stating "[t]he veteran disagrees with the disability rating assigned for her service connected depression." This issue was ultimately appealed to the Board and addressed in a June 2010 decision.

However, within one year of the February 11, 2007 notice of decision, neither the Veteran nor her attorney submitted any written statement reflecting an intent to disagree with the assignment of April 30, 2002 as the effective date for the award of service connection for major depression. The Board also finds no evidence which could be deemed "new and material" with respect to the effective date of award assigned.

A June 2010 Board decision adjudicated the issue of the proper initial rating for the time period from February 10, 2009 to the date of the Board decision determining that an initial 50 percent evaluation was warranted prior to February 12, 2007, a 10 percent rating was warranted from February 12, 2007 to February 9, 2009, and a 50 percent rating was warranted since February 10, 2009. Thus, the Board determined that a staged rating was appropriate. The Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (CAVC), or file a motion for reconsideration.  

Thereafter, the AOJ implemented the Board's June 2010 decision in a December 2010 rating decision. In February 2011, the Veteran's representative submitted an NOD with the AOJ arguing that the Veteran disagreed with the effective date of awards assigned stating that her depressive disorder did not waver in severity between 2007 and 2009. In July 2011, the Veteran's representative argued for an effective date earlier than April 30, 2002 for the award of a 50 percent rating, a disability rating greater than 10 percent effective from February 12, 2007, and a disability rating greater than 50 percent since February 10, 2009.

In August 2012, the Board remanded an issue of "[e]ntitlement to effective dates prior to April 30, 2002 and February 10, 2009, for the assignment of increased 50 percent evaluations for major depressive disorder, recurrent, with mood disorder" for the sole purpose of providing the Veteran a statement of the case, which was a required step in the appellate process. See Manlincon v. West, 12 Vet. App. 238 (1999). The Veteran has now appealed this issue.

It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings. Barnett v. Brown, 83 F.3d 1380, 1383 (1996). Within the VA regulatory system, the Board is the sole arbiter of decisions concerning its jurisdiction. 38 C.F.R. § 20.101(c). The Board has statutory authority to review all questions necessary to a decision in the matter, and is not necessarily limited to the issue certified for appeal. 38 U.S.C. §§ 511(a), 7104(a). See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The Board, having reviewed the record for decisional purposes, finds that the Veteran's representative has raised two separate issues.  The Veteran seeks compensation for major depressive disorder prior to April 30, 2002 - a time period when service connection is not in effect. Thus, this raises the issue of entitlement to an effective date earlier than April 30, 2002 for the award of service connection for major depressive disorder. 

The Veteran also challenges the initial staged ratings assigned from April 30, 2002 to February 11, 2007, from February 12, 2007 to February 9, 2009, and February 9, 2009. The Veteran's representative has not challenged the AOJs implementation of the June 2010 decision by incorrectly assigning effective dates of awards from the June 2010 decision. Thus, it appears to the Board that the Veteran is attempting to relitigate the initial rating assigned for major depressive disorder. In the absence of an allegation of clear and unmistakable error (CUE), the Board finds that this issue is more properly phrased as entitlement to a higher initial rating for major depressive disorder rated as 50 percent disabling prior to February 12, 2007, a 10 percent disabling from February 12, 2007 to February 9, 2009, and 50 percent disabling since February 10, 2009.

With respect to the claim for an effective date earlier than April 30, 2002, the Board finds finality in the October 2007 AOJ decision which first assigned this effective date of award. The Veteran was required to file an NOD within one year from the December 13, 2007 notice of decision in order to initiate the appellate process. 38 C.F.R. §§ 20,300, 20.201, 20.302, 20.1103 (2000).

Notably, an NOD should be in terms which can be reasonably construed as a desire for review of an AOJ determination, but need not be expressed in any special wording. 38 C.F.R. § 19.118. A valid NOD should contain a reasonable identification of the decision or determination at issue, an expression of dissatisfaction or disagreement, and an expression of the intent to appeal. See Ledford v. West, 136 F.3d 776 (Fed.Cir. 1998) (the legal reasons supporting a challenge need not appear in the NOD, but the document must indicate disagreement with a specific determination). It is generally acceptable for a claimant to enter a vague or general NOD, such as when he or she expresses disagreement with the whole decision. See id; see also Collaro v. West, 136 F.3d 1304 (Fed.Cir. 1998) (claimant may file a vague NOD and at a later time refine the issue). In determining whether a written communication constitutes an NOD as to a particular issue, both the actual wording of the communication and the context in which it was written must be considered. Jarvis v. West, 12 Vet. App. 559, 561 (1999) (holding that based on the actual text of the claimant's NOD and expressing intent to appeal effective date only, NOD did not extend appeal to the issue of disability rating).

Here, the Veteran's attorney specifically filed a document expressing disagreement "with the disability rating assigned for her service connected depression." There was no disagreement expressed in any contextual way within one year of the notice of decision that the effective date for the award of service connection was being disputed. Also contextually, the NOD was filed by the Veteran's attorney aware of the legal distinctions for appealing both an effective date of award for service connection and the initial rating assigned. See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (Where an attorney uses terms of art that make sense in the context used, the Board may reasonably conclude that there is no ambiguity to be resolved with a sympathetic reading or a liberal construction of the pleadings.)

Accordingly, the issue of entitlement to an effective date earlier than April 30, 2002 for the award of service connection for major depressive disorder must be dismissed. The Board finds that the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), controls this situation. The CAVC in Rudd held that if a claimant wishes to obtain an effective date earlier than that assigned in an AOJ decision, the claimant must file a timely appeal as to that decision. Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on CUE. The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim. Rather, the proper course of action would have been to dismiss the appeal. 

The issue entitlement to a higher initial rating for major depressive disorder rated as 50 percent disabling prior to February 12, 2007, a 10 percent disabling from February 12, 2007 to February 9, 2009, and 50 percent disabling since February 10, 2009 must also be dismissed. This issue was addressed in a June 2010 Board decision which became final as the Veteran did not appeal the decision or file a motion for reconsideration. 38 U.S.C. §§ 7103, 7104. 

The NOD submitted by the Veteran's attorney is in response to an AOJ rating decision which implemented the Board's June 2010 decision. The issue is deemed res adjudicata. After a Board decision becomes final, an earlier effective date may only be established by a motion for reconsideration or motion for revision based on CUE. See Rudd supra. Here, neither the Veteran nor her representative have alleged CUE with the Board, rather, the Veteran's representative stated that they disagreed with the assigned effective date for the staged initial rating. As such, the Board cannot accept the Veteran's attempt to overcome the finality of the contents of the June 2010 Board decision. Furthermore, the June 2010 Board decision is not subject to review by the AOJ. See Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").


ORDER

Entitlement to an effective date prior to April 30, 2002, for the award of service connection for major depressive disorder, recurrent, with mood disorder, is dismissed as a matter of law.

Entitlement to a higher initial rating for major depressive disorder rated as 50 percent disabling prior to February 12, 2007, a 10 percent disabling from February 12, 2007 to February 9, 2009, and 50 percent disabling since February 10, 2009, is dismissed as a matter of law.


REMAND

Unfortunately, another REMAND is required to properly adjudicate the Veteran's claim for TDIU.

The Board notes that the record is incomplete regarding the Veteran's employment and income history. Specifically, the Veteran stated that she had worked part-time for the Branch Banking and Trust, Co. from September 2007 to April 2010. The AOJ sent a request for the information to BB&T, which returned it because the request was not signed by the Veteran. Therefore, the AOJ should attempt again to get a signed authorization from the Veteran and resubmit the request to BB&T. The AOJ should also ensure a complete employment history prior to readjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain an updated VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.

2. Contact the Veteran for signed releases of employment information for all of her previous and current employers.

3. Obtain employment information from previous and current employers, to include Branch Banking and Trust, Co., and associate the evidence with the claims file.

4. Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim for TDIU. If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


